Citation Nr: 1811765	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  10-48 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for Hepatitis C.

2. Entitlement to service connection for residuals of botulism.

3. Entitlement to service connection for a nasal sinus disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel



INTRODUCTION

The Veteran had active service from March 1977 to March 1980.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. A notice of disagreement was received in December 2009, a statement of the case was issued in November 2010, and a VA Form 9 was received in December 2010. The matter is now handled by the RO in St. Petersburg, Florida.   

The Veteran requested a hearing before the Board.  The requested hearing was scheduled for January 2018; however, the Veteran failed to appear. As he failed to appear for his hearing without good cause, the Veteran's request for a Board hearing is considered withdrawn. 38 C.F.R. § 20.702 (d) (2017). 


FINDING OF FACT

In February 2017, prior to promulgation of a Board decision, the Board received correspondence from the Veteran wherein it was noted that he wished to withdraw all pending appeals.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal for entitlement to service connection for Hepatitis C by the Veteran have been met. 38 U.S.C. § 7105 (b)(2), (d)(5) (West 2012); 38 C.F.R. § 20.204 (2017).

2. The criteria for withdrawal of the appeal for entitlement to service connection for residuals of botulism by the Veteran have been met. 38 U.S.C. § 7105 (b)(2), (d)(5) (West 2012); 38 C.F.R. § 20.204 (2017).

3. The criteria for withdrawal of the appeal for entitlement to service connection for a nasal sinus disorder by the Veteran have been met. 38 U.S.C. § 7105 (b)(2), (d)(5) (West 2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C. § 7105 (West 2012). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2017). Withdrawal may be made by the Veteran or by his or her authorized representative. 38 C.F.R. § 20.204.

In February 2017, prior to promulgation of a Board decision, the Board received correspondence from the Veteran, wherein it was requested that all current appeals be withdrawn. Thus, no allegations of errors of fact or law remain for appellate consideration. As such, the Board does not have jurisdiction to review the appeals and the appeals must be dismissed.


ORDER

Entitlement to service connection for Hepatitis C is dismissed.

Entitlement to service connection for residuals of botulism is dismissed.

Entitlement to service connection for a nasal sinus disorder is dismissed.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


